Title: To Benjamin Franklin from Robert R. Livingston, 27 November 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


SirPhiladelphia 27th. Novr. 1782
An opportunity offering from this port to write directly to you, I do not chuse to hazard anything by the Post which carries this to Boston, particularly as I did not hear till just now that a frigate was to sail from thence, and it is uncertain whether this will arrive in time to go by her— This then only accompanies the newspapers which contain all the public information now in circulation—
The Memorial of Messrs. Lé Marque and Fabre are transmitted to South Carolina, as it is a matter in which the United States are not concerned— It is to be hoped that the State will do justice to the Claimants if as is asserted Gillon acted under authority from them— He just left this with his Ship not in the most honorable manner having as I am informed been arrested by order of the proprietor of the Ship for his proportion of the prize money.— The Sherif stands in the gap—
The Swiss Officer mentioned in yours I have sent to Edenton to get information about, you shall have the result of my enquiries in my next—
As your Grandson will probably chuse to continue in the line he is in, I cannot but think he might find important advantages from opening a correspondence with this Office— His dilligence and accuracy in collecting and transmitting intelligence would procure him friends here—my attatchment to you will render me desireous to place them in the best light.
I am Sir, with great Respect and Esteem your most obedt. humble servt.
Robt R Livingston
No 22. 2plicate
